DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. In response to Applicant’s argument that , it has been held that a recitation with respect to the manner in which a claimed apparatus ins intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamashita (US 2014/0362150).
With regard to claim 1, Yamashita discloses an image forming apparatus (12) comprising:
an applicator (30) configured to apply a liquid composition [UV curable aqueous ink; Para. 0015] containing water [Para. 0015] or an organic solvent onto a recording medium (P) [Para. 0037]; and

an irradiator (50) [irradiation device; Para 0145] configured to irradiate the recording medium with light having a peak wavelength of 300 nm to 450 nm [Para. 0017] to dry the liquid composition on the recording medium.
With regard to claim 2, wherein the liquid composition comprises an ultraviolet polymerization initiator [Para. 0015], and wherein less than 0.1% by mass of the ultraviolet polymerization initiator is contained in the liquid composition [Para. 0100].
With regard to claim 3, wherein the liquid composition comprises an ultraviolet polymerizable compound [Para. 0015], wherein less than 5% by mass of the ultraviolet polymerizable compound is contained in the liquid composition [Para. 0077].
With regard to claim 4, wherein the liquid composition comprises an ultraviolet polymerization initiator and an ultraviolet polymerizable compound [Para. 0015], and wherein less than 0.1% by mass of the ultraviolet polymerization initiator and less than 5% by mass of the ultraviolet polymerizable compound are contained in the liquid composition. [Para. 0077]
With regard to claim 5, wherein the liquid composition comprises at least one of water [Para. 0015] and an organic solvent, and wherein a total content of water and the organic solvent in the liquid composition is 80% by mass or more [Para. 0034].
With regard to claim 6, wherein the irradiator includes a light emitting diode as a light source [Para. 0017].
With regard to claim 7, wherein the liquid composition comprises a colorant [Para. 0035-0039].
With regard to claim 8, further comprising another applicator (30) configured to apply a curable composition [Para. 00132] to the recording medium before the irradiator irradiates the recording medium with the light, the curable composition being curable by the light irradiated by the irradiator [Fig. 1]. Yamashita (US 2014/036215).
With regard to claim 13, wherein the irradiator is configured to irradiate the recording medium with the light so that curing due to a polymerization reaction does not occur. Yamashita (US 2014/036215).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2014/0362150) as applied to claim 8 above, and further in view of Ito (US 2019/0111708).
With regard to claim 9, Yamashita discloses all the limitations of claim 8 but does not disclose wherein the image forming apparatus has a plurality of print modes including a first print mode using only the applicator and a second print mode using said another applicator, and wherein one or more of the plurality of print modes are selectable.
However, Ito teaches an image forming apparatus having a plurality of print modes [first, second and third; Claim 9; Fig. 4] including a first print mode using only the applicator [applying treatment agent; Claim 9] and a second print mode using said another applicator [applying ink; Claim 9], and wherein one or more of the plurality of print modes are selectable.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the image forming apparatus of Yamashita to have a plurality of print modes as taught by Ito in order to perform printing on different mediums.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2014/0362150) as applied to claim 1 above, and further in view of Ogasawara (JP 2015/112792).
With regard to claim 10, Yamashita discloses all the limitations of claim 1 and Yamashita also discloses further comprising a roller conveying unit (20, 38) that includes two cylinders configured to convey the recording medium while sandwiching the recording medium between the two cylinders [Fig. 1], wherein the applicator, the irradiator, and the roller conveying unit are provided in this order from an upstream side in a conveyance direction of the recording medium [Fig. 1].
Yamashita does not disclose wherein, when images are formed on both sides of the recording medium, the recording medium is conveyed by the roller conveying unit after being irradiated with the light by the irradiator.
Ogasawara teaches when images are formed on both sides of a recording medium (P), the recording medium is conveyed by a roller conveying unit (42) after being irradiated with a light (V) [laser light emitting element] by the irradiator (56) [Fig. 2]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the image forming apparatus of Yamashita as a double sided printer and convey the medium with the roller conveying units after being irradiated in order for the image formed on the back surface to dry and fix onto the surface of the paper.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2014/0362150) as applied to claim 1 above, and further in view of DiDomenico (US 2017/0341447).
With regard to claim 11, Yamashita’s image forming apparatus discloses all the limitations of claim 1, but does not disclose further comprising: a first openable cover covering the irradiator; and a second openable cover covering the first openable cover, wherein the irradiator is configured to perform light irradiation when the second openable cover is closed.
However, DiDomenico teaches a first openable cover member (50) [cabinet; Para. 0013] covering the irradiator (62) [lamps; Para. 0014]; and a second openable cover member (70) covering the first openable cover member [encloses the cabinet; Para. 0015], wherein the irradiator is configured to perform light irradiation when the second openable cover member is closed [energizing of lamps is prevented when the cover plate (70) is not installed correctly; Para. 0015].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the irradiator of Yamashita with openable cover members as taught by DiDomenico for easy access to the lamps and maintaining an airflow above and below the lamp mount and through the lamps. [Abstract — DiDomenico]

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2014/0362150) as applied to claim 1 above, and further in view of Ito (US 2016/0024329).
With regard to claim 12, Yamashitas’ image forming apparatus discloses all the limitations according to claim 1, but does not disclose wherein the liquid composition does not comprise an ultraviolet polymerization initiator and/or an ultraviolet polymerizable compound.
However, Zhang teaches a liquid composition that does not comprise an ultraviolet polymerization initiator and/or an ultraviolet polymerizable compound. [Para. 0049]
It would have been obvious toon having ordinary skill in the art at the time the invention was made to apply la liquid composition that does not comprise ultraviolet polymerization initiator and/or an ultraviolet polymerizable compound in order to exhibit good adhesion and reduce or eliminate the need to surface-treat the substrate in order the ink or coating to adhere [Zhang – Para. 0006]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853